DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 05/29/2022, the following represents the changes from the previous claims: Claims 1 and 22 were amended. Claims 1-23 are presented for examination.

 Claim Rejections - 35 USC § 112
2. 	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


3. 	Claims 15-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	a. Claim 15 recites the limitation "the portion of the at least one panel that is adapted to allow ambient light to enter the trap chamber" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. It appears claim 15 should depend from claim 14.
	b. Claim 16 recites the limitation "the portion of the at least one panel that is adapted to allow ambient light to enter the trap chamber" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. It appears claim 16 should depend from claim 14.
	
4. 	In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 1, 2, 8-14, and 18-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ryan et al. (US Patent Publication 2019/0166820) in view of Blazer et al. (US Patent Publication 2013/0174474).
a. Regarding claim 1, Ryan teaches a carpenter bee trap 110 comprising an enclosure 114 [trap 110 includes a plurality of sidewalls 112 that surround a trap cavity 114 [0050]]; a divider 164 with at least one opening 166 positioned inside the enclosure for dividing an interior of the enclosure into an entrance chamber 114 a and a trap chamber 114 b directly connected to the entrance chamber [funnel 164 is suspended within the cavity 114 and separates the cavity 114 into an upper cavity 114 a and a lower cavity 114 b [0056]]; and at least one entrance hole 132 extending from an outside surface of the enclosure to the entrance chamber [At least one opening 132 is formed through at least one of the sidewalls 112 to act as an entrance to the trap 0053]], and the divider is configured to prevent the trapped bees from returning to the at least one entrance holes [a funnel would provide an additional measure to prevent bees from escaping the cavity of the trap [0005]].
Ryan does not specifically teach the entrance chamber is configured to limit the entry of ambient light except through the at least one opening in the divider in simulation of an escape route and at least a portion of the enclosure is adapted to allow ambient light to enter the trap chamber, simulating an escape route for trapped bees while preventing the bees from escaping, and the divider is configured to further define the simulated escape route. Blazer teaches entrance chamber is configured to limit the entry of ambient light [The upward sloping entrance mimics the preferred entrance style of a natural bee nest while reducing the amount of ambient light entering the entrance hole [0010]; entrance hole also prevents ambient light from directly entering the entrance hole [0029]] except through at least one opening in the divider in simulation of an escape route and at least a portion of the enclosure is adapted to allow ambient light to enter the trap chamber simulating an escape route for trapped bees while preventing the bees from escaping [When bees enter trap entrance unit 1, they immediately see the ambient light entering from the clear plastic reducer 4 as well as from receptacle 6 through the opening in adapter coupling 5. Attracted by the light, the bees immediately fly to the bottom of the trap where they are quickly funneled into the receptacle 6 [0029]] and the divider is configured to further define the simulated escape route [Bees that enter the trap entrance unit plenum will immediately identify the brightly lit at least one receptacle adapter as an exit route at which point they enter the at least one receptacle [0010]] for the purpose of providing a carpenter bee trap with a trap entrance hole that slopes upward towards the interior to mimic the preferred entrance style of a natural bee nest while reducing the amount of ambient light entering the entrance hole so bees that enter the trap will identify the brightly lit divider as an exit route and enter the trap and try to escape through the transparent walls rather than return to the dimly lit trap entrance.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trap taught by Ryan to include an entrance chamber configured to limit the entry of ambient light except through the at least one opening in the divider in simulation of an escape route and at least a portion of the enclosure adapted to allow ambient light to enter the trap chamber, simulating an escape route for trapped bees while preventing the bees from escaping, and the divider configured to further define the simulated escape route as taught by Blazer because doing so would have provided a carpenter bee trap with a trap entrance hole that slopes upward towards the interior to mimic the preferred entrance style of a natural bee nest while reducing the amount of ambient light entering the entrance hole so bees that enter the trap will identify the brightly lit divider as an exit route and enter the trap and try to escape through the transparent walls rather than return to the dimly lit trap entrance. 
b. Regarding claim 2, Ryan in view of Blazer teaches (references to Blazer) the carpenter bee trap of claim 1, wherein the portion of the enclosure that is adapted to allow ambient light to enter the trap chamber comprises an optically transparent material [When bees enter trap entrance unit 1, they immediately see the ambient light entering from the clear plastic reducer 4 as well as from receptacle 6 through the opening in adapter coupling 5. Attracted by the light, the bees immediately fly to the bottom of the trap where they are quickly funneled into the receptacle 6 [0029]; Bees that enter the trap entrance unit plenum will immediately identify the brightly lit at least one receptacle adapter as an exit route at which point they enter the at least one receptacle [0010]].
c. Regarding claim 8, Ryan in view of Blazer teaches (references to Blazer) the carpenter bee trap of claim 1, wherein the at least one hole is sized and shaped to so as to be an attractant for carpenter bees [The upward sloping entrance mimics the preferred entrance style of a natural bee nest while reducing the amount of ambient light entering the entrance hole [0010]; entrance hole also prevents ambient light from directly entering the entrance hole [0029]].
d. Regarding claim 9, Ryan in view of Blazer teaches (references to Blazer) the carpenter bee trap of claim 1, wherein the diameter of the at least one hole is between 1/2 inch and ¾ inch [The upward sloping entrance mimics the preferred entrance style of a natural bee nest [0010]; Nests usually consist of tunnels ½ inch in diameter [0004]].
e. Regarding claim 10, Ryan in view of Blazer teaches (references to Blazer) the carpenter bee trap of claim 1, wherein the at least one hole extends at an upward angle from an outside surface of the enclosure to the entrance chamber [The upward sloping entrance mimics the preferred entrance style of a natural bee nest while reducing the amount of ambient light entering the entrance hole [0010]; entrance hole also prevents ambient light from directly entering the entrance hole [0029]].
f. Regarding claim 11, Ryan in view of Blazer teaches (references to Blazer) the carpenter bee trap of claim 10, wherein the angle of the hole with respect to horizontal is between 10 and 60 degrees [bores 42 are made at angle β between 5 and 90 degrees [0032]].
g. Regarding claim 12, Ryan in view of Blazer teaches (references to Ryan) the carpenter bee trap of claim 1, wherein the enclosure comprises two side panels 112, a back panel 112, a front panel 112, a top panel 116 and a bottom panel 124 [trap 110 includes a plurality of sidewalls 112 that surround a trap cavity 114 [0050];  top wall 116 coupled to the top 118 of the sidewalls 112 [0051]; a bottom wall 124 coupled to the bottom 126 of the sidewalls 112[0052]].
h. Regarding claim 13, Ryan in view of Blazer teaches (references to Ryan) the carpenter bee trap of claim 12, wherein the at least one hole 132 is formed in at least one of the side panels, back panel or front panel [At least one opening 132 is formed through at least one of the sidewalls 112 to act as an entrance to the trap 0053]].
i. Regarding claim 14, Ryan in view of Blazer teaches (references to Blazer) the carpenter bee trap of claim 12, wherein a portion of at least one panel 92 is adapted to allow ambient light to enter the trap chamber [Window 92 functions as a secondary attractant to attract bees after they enter the trap and prevent them from escaping through the entrance holes [0039] FIG. 9].
j. Regarding claim 18, Ryan in view of Blazer teaches (references to Ryan) the carpenter bee trap of claim 1, wherein divider 164 comprises at least one hole 166 that allows carpenter bees to enter the trap chamber 114 b from entrance chamber 114 a [funnel 164 is suspended within the cavity 114 and separates the cavity 114 into an upper cavity 114 a and a lower cavity 114 b [0056]].
k. Regarding claim 19, Ryan in view of Blazer teaches (references to Ryan) the carpenter bee trap of claim 1, wherein divider 164 is positioned inside the enclosure in an angled configuration [funnel 164 is suspended within the cavity 114 and separates the cavity 114 into an upper cavity 114 a and a lower cavity 114 b [0056], FIG. 8].
l. Regarding claim 20, Ryan in view of Blazer teaches (references to Ryan) the carpenter bee trap of claim 1, wherein the enclosure is formed of wood or a wood substitute [By being made of wood or a wood substitute, the carpenter bee traps attract the carpenter bees [0003]].
m. Regarding claim 21, Ryan in view of Blazer teaches the carpenter bee trap of claim 1. Ryan in view of Blazer does not specifically teach the trap further comprises a sound making device configured to emit the sound of at least one trapped bee. Blazer teaches the trap further comprises a sound making device configured to emit the sound of at least one trapped bee [A sound making device which mimics the sounds of a trapped bee can be added to any of the disclosed trap designs to enhance its effectiveness [0042]] for the purpose of providing a carpenter bee trap with a sound making device which mimics the sounds of a trapped bee to add a sound attractant feature that enhances the effectiveness of the trap.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trap taught by Ryan in view of Blazer to include a sound making device configured to emit the sound of at least one trapped bee as taught by Blazer because doing so would have provided a carpenter bee trap with a sound making device which mimics the sounds of a trapped bee to add a sound attractant feature that enhances the effectiveness of the trap. 
n. Regarding claim 22, Ryan teaches a carpenter bee trap 110 comprising an enclosure 114 [trap 110 includes a plurality of sidewalls 112 that surround a trap cavity 114 [0050]] further comprising an entrance chamber 114 a, a trap chamber 114 b, and at least one hole 132 extending from an outside surface of the enclosure to the entrance chamber [At least one opening 132 is formed through at least one of the sidewalls 112 to act as an entrance to the trap 0053]], wherein entrance chamber 114 a is directly connected to trap chamber 114 b [FIG. 8]; carpenter bees can enter the trap chamber from the entrance chamber and the at least one hole is sized and shaped to be an attractant for carpenter bees [carpenter bees are then able to enter the trap through openings mimicking boring tunnels [0003]].
Ryan does not specifically teach the entrance chamber is configured to limit the entry of ambient light in simulation of an escape route for trapped bees through the trap chamber; at least a portion of the enclosure is adapted to allow ambient light to enter the trap chamber; and extend into the entrance chamber, wherein the ambient light entering the entrance chamber from the at least one hole is reduced as compared to the ambient light entering the entrance chamber from the trap chamber; the at least one hole is sized and shaped to be an attractant for carpenter bees. Blazer teaches the entrance chamber is configured to limit the entry of ambient light [The upward sloping entrance mimics the preferred entrance style of a natural bee nest while reducing the amount of ambient light entering the entrance hole [0010]; entrance hole also prevents ambient light from directly entering the entrance hole [0029]] in simulation of an escape route for trapped bees through the trap chamber [When bees enter trap entrance unit 1, they immediately see the ambient light entering from the clear plastic reducer 4 as well as from receptacle 6 through the opening in adapter coupling 5. Attracted by the light, the bees immediately fly to the bottom of the trap where they are quickly funneled into the receptacle 6 [0029]]; at least a portion of the enclosure is adapted to allow ambient light to enter the trap chamber and extend into the entrance chamber, wherein the ambient light entering the entrance chamber from the at least one hole is reduced as compared to the ambient light entering the entrance chamber from the trap chamber, the at least one hole is sized and shaped to be an attractant for carpenter bees [The upward sloping entrance mimics the preferred entrance style of a natural bee nest while reducing the amount of ambient light entering the entrance hole [0010]; entrance hole also prevents ambient light from directly entering the entrance hole [0029]] for the purpose of providing a carpenter bee trap with a trap entrance hole that slopes upward towards the interior to mimic the preferred entrance style of a natural bee nest while reducing the amount of ambient light entering the entrance hole so bees that enter the trap will identify the brightly lit divider as an exit route and enter the trap and try to escape through the transparent walls rather than return to the dimly lit trap entrance.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trap taught by Ryan to include an entrance chamber configured to limit the entry of ambient light in simulation of an escape route for trapped bees through the trap chamber; at least a portion of the enclosure adapted to allow ambient light to enter the trap chamber and extend into the entrance chamber, wherein the ambient light entering the entrance chamber from the at least one hole is reduced as compared to the ambient light entering the entrance chamber from the trap chamber; the at least one hole sized and shaped to be an attractant for carpenter bees as taught by Blazer because doing so would have provided a carpenter bee trap with a trap entrance hole that slopes upward towards the interior to mimic the preferred entrance style of a natural bee nest while reducing the amount of ambient light entering the entrance hole so bees that enter the trap will identify the brightly lit divider as an exit route and enter the trap and try to escape through the transparent walls rather than return to the dimly lit trap entrance. 
o. Regarding claim 23, Ryan in view of Blazer teaches (references to Ryan) the carpenter bee trap of claim 22, wherein the enclosure further comprises divider 164 located inside the enclosure and configured to divide the enclosure into entrance chamber 114 a and trap chamber 114 b [funnel 164 is suspended within the cavity 114 and separates the cavity 114 into an upper cavity 114 a and a lower cavity 114 b [0056]].

7. 	Claims 3, 4, 15, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ryan et al. (US Patent Publication 2019/0166820) in view of Blazer et al. (US Patent Publication 2013/0174474) as applied to claims 2 and 12 above, and further in view of Saleman (US 5,148,625).
a. Regarding claim 3, Ryan in view of Blazer teaches (references to Blazer) the carpenter bee trap of claim 2 having the optically transparent material [When bees enter trap entrance unit 1, they immediately see the ambient light entering from the clear plastic reducer 4 as well as from receptacle 6 through the opening in adapter coupling 5. Attracted by the light, the bees immediately fly to the bottom of the trap where they are quickly funneled into the receptacle 6 [0029]. Ryan in view of Blazer does not specifically teach the optically transparent material is movably attached so as to allow the optically transparent material to be selectively moved to allow access to the trap chamber. Saleman teaches optically transparent material 22 is movably attached so as to allow the optically transparent material to be selectively moved to allow access to the trap chamber [transparent lid 22 is hinge connected by hinge 24 to the exposed unsupported margin of top panel 20 as shown, col. 2 lines 39-41] for the purpose of providing a trap with a hinged transparent lid for easy viewing and disposal of captured insects.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trap taught by Ryan in view of Blazer to include optically transparent material movably attached so as to allow the optically transparent material to be selectively moved to allow access to the trap chamber as taught by Saleman because doing so would have provided a trap with a hinged transparent lid for easy viewing and disposal of captured insects.
	b. Regarding claim 4, Ryan in view of Blazer and Saleman teaches (references to Saleman) the carpenter bee trap of claim 3 wherein the optically transparent material comprises a window that is movable to allow access to the trap chamber [transparent lid 22 is hinge connected by hinge 24 to the exposed unsupported margin of top panel 20 as shown, col. 2 lines 39-41].
c. Regarding claim 15, Ryan in view of Blazer teaches (references to Blazer) the carpenter bee trap of claim 12 having the portion of at least one panel 92 that is adapted to allow ambient light to enter the trap chamber [Window 92 functions as a secondary attractant to attract bees after they enter the trap and prevent them from escaping through the entrance holes [0039] FIG. 9]. Ryan in view of Blazer does not specifically teach the portion of the at least one panel that is adapted to allow ambient light to enter the trap chamber is movably attached so as to allow it to be selectively moved to allow access to the trap chamber.
Saleman teaches the portion of the at least one panel that is adapted to allow ambient light to enter the trap chamber is movably attached so as to allow it to be selectively moved to allow access to the trap chamber [transparent lid 22 is hinge connected by hinge 24 to the exposed unsupported margin of top panel 20 as shown, col. 2 lines 39-41] for the purpose of providing a trap with a hinged transparent lid for easy viewing and disposal of captured insects.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trap taught by Ryan in view of Blazer to include the portion of at least one panel adapted to allow ambient light to enter the trap chamber that is movably attached so as to allow it to be selectively moved to allow access to the trap chamber as taught by Saleman because doing so would have provided a trap with a hinged transparent lid for easy viewing and disposal of captured insects.
d. Regarding claim 16, Ryan in view of Blazer teaches (references to Blazer) the carpenter bee trap of claim 12 wherein the portion of at least one panel adapted to allow ambient light to enter the trap chamber comprises a window [Window 92 functions as a secondary attractant to attract bees after they enter the trap and prevent them from escaping through the entrance holes [0039] FIG. 9].
Ryan in view of Blazer does not specifically teach the portion of the at least one panel that is adapted to allow ambient light to enter the trap chamber comprises a window that is movable to allow access to the trap chamber. Saleman teaches the portion of the at least one panel adapted to allow ambient light to enter the trap chamber comprises a window that is movable to allow access to the trap chamber [transparent lid 22 is hinge connected by hinge 24 to the exposed unsupported margin of top panel 20 as shown, col. 2 lines 39-41] for the purpose of providing a trap with a hinged transparent lid for easy viewing and disposal of captured insects.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trap taught by Ryan in view of Blazer to include the portion of the at least one panel adapted to allow ambient light to enter the trap chamber comprises a window that is movable to allow access to the trap chamber as taught by Saleman because doing so would have provided a trap with a hinged transparent lid for easy viewing and disposal of captured insects.


8. 	Claims 5-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ryan et al. (US Patent Publication 2019/0166820) in view of Blazer et al. (US Patent Publication 2013/0174474) as applied to claim 2 above, and further in view of Kozlowski (US 1,823,365).
a. Regarding claim 5, Ryan in view of Blazer teaches (references to Blazer) the carpenter bee trap of claim 1 having the portion of the enclosure that is adapted to allow ambient light to enter the trap chamber [When bees enter trap entrance unit 1, they immediately see the ambient light entering from the clear plastic reducer 4 as well as from receptacle 6 through the opening in adapter coupling 5. Attracted by the light, the bees immediately fly to the bottom of the trap where they are quickly funneled into the receptacle 6 [0029]. Ryan in view of Blazer does not specifically teach the portion of the enclosure that is adapted to allow ambient light to enter the trap chamber comprises an opaque material that is perforated to allow ambient light to enter the trap chamber.
Kozlowski teaches the portion of the enclosure that is adapted to allow ambient light to enter the trap chamber comprises an opaque material that is perforated to allow ambient light to enter the trap chamber [cover 17 is hinged to the upper 80 frame 10, this cover being preferably constructed of a frame 18 and the central panel 19 of wire mesh, col. 2 lines 80-83] for the purpose of providing an insect trap with a wire mesh screen cover which may be tightly closed to prevent the escape of entrapped insects and the insects can be removed by raising the cover and dumping them out permitting the trap to be thoroughly cleaned very readily and also permitting ready replacement of worn or damaged parts. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trap taught by Ryan in view of Blazer to include the portion of the enclosure adapted to allow ambient light to enter the trap chamber that comprises a perforated opaque material as taught by Kozlowski because doing so would have provided an insect trap with a wire mesh screen cover which may be tightly closed to prevent the escape of entrapped insects and the insects can be removed by raising the cover and dumping them out permitting the trap to be thoroughly cleaned very readily and also permitting ready replacement of worn or damaged parts.  
b. Regarding claim 6, Ryan in view of Blazer and Kozlowski teaches (references to Kozlowski) the carpenter bee trap of claim 5, wherein the perforated opaque material comprises a perforated panel that is movably attached so as to allow the panel to be selectively moved to allow access to the trap chamber [cover 17 is hinged to the upper 80 frame 10, this cover being preferably constructed of a frame 18 and the central panel 19 of wire mesh, col. 2 lines 80-83]. 
c. Regarding claim 7, Ryan in view of Blazer and Kozlowski teaches (references to Kozlowski) the carpenter bee trap of claim 5, wherein the perforated opaque material comprises a mesh screen [cover 17 is hinged to the upper 80 frame 10, this cover being preferably constructed of a frame 18 and the central panel 19 of wire mesh, col. 2 lines 80-83].

9. 	Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ryan et al. (US Patent Publication 2019/0166820) in view of Blazer et al. (US Patent Publication 2013/0174474) as applied to claim 1 above, and further in view of Greene et al. (US 7,380,369).
	a. Regarding claim 17, Ryan in view of Blazer teaches (references to Ryan) the carpenter bee trap of claim 1 having divider 164 [funnel 164 is suspended within the cavity 114 and separates the cavity 114 into an upper cavity 114 a and a lower cavity 114 b [0056]] sized and positioned so as to allow carpenter bees to enter trap chamber 114 b from entrance chamber 114 a. Ryan in view of Blazer does not specifically teach the divider is sized and positioned to provide a gap between the divider and an enclosure wall that allows carpenter bees to enter the trap chamber from the entrance chamber. Greene teaches divider 20 is sized and positioned so as to provide a gap between the divider and an enclosure wall [FIG. 2] that allows carpenter bees to enter the trap chamber 46 [Insects traveling into inner chamber 46 remain entrapped there, col. 4 lines 46-47] from the entrance chamber 42 [First, the insects enter outer chamber 42 through front wall aperture 12, col. 4 lines 24-25] for the purpose of providing an inexpensive and simple insect trap with a divider sized and positioned so as to provide a gap between the divider and an enclosure wall through which insects must pass to enter and entrap the insect within. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trap taught by Ryan in view of Blazer to include a divider sized and positioned to provide a gap between the divider and an enclosure wall that allows carpenter bees to enter the trap chamber from the entrance chamber as taught by Greene because doing so would have provided an inexpensive and simple insect trap with a divider sized and positioned so as to provide a gap between the divider and an enclosure wall through which insects must pass to enter and entrap the insect within. 


Response to Arguments
10.	Applicant’s arguments from the response filed on 05/29/2022, see page 8, with respect to the rejection of claims 1 and 22 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Ryan et al. (US Patent Publication 2019/0166820) and Blazer et al. (US Patent Publication 2013/0174474).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Ryan Larsen whose telephone number is (313)446-6578.  The examiner can normally be reached on Monday-Thursday;8am-4pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643